                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     THE PEOPLE OF THE STATE OF                       Case No. 18-cv-06828-HSG
                                         CALIFORNIA,
                                   8                                                      ORDER DENYING EX PARTE
                                                         Plaintiff,                       APPLICATIONS
                                   9
                                                  v.                                      Re: Dkt. Nos. 40, 41
                                  10
                                         WILLIAM BULLOCK STEWART,
                                  11
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13            This action was improperly removed from the Alameda County Superior Court on

                                  14   November 9, 2018. See Dkt. No. 1. On December 3, 2018, the Court adopted Magistrate Judge

                                  15   Hixson’s Report and Recommendation, remanded the case back to the state court, and closed the

                                  16   case. See Dkt. Nos. 11–12. The Court later denied ex parte applications, which together sought to

                                  17   set aside the remand order. See Dkt. No. 27. On January 3, 2019, the Court received ex parte

                                  18   applications for mandatory change in venue and to shorten time for consideration. See Dkt. No.

                                  19   40–41.

                                  20            The Court has remanded and closed this case. See Dkt. Nos. 11–12. This case has ended.

                                  21   The Court thus DENIES the pending ex parte applications—as well as any other pending

                                  22   applications or motions—as moot. The Court will not accept or review any further filings in this

                                  23   closed case.

                                  24            IT IS SO ORDERED.

                                  25   Dated: 1/10/2019

                                  26                                                  ______________________________________
                                                                                      HAYWOOD S. GILLIAM, JR.
                                  27                                                  United States District Judge
                                  28
